DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOSEPH MICHEL,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3046

                              [May 12, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge;
L.T. Case No. 502008CF017654AXXX.

   Joseph Michel, Bonifay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, KUNTZ, and ARTAU, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.